In an action to foreclose a real property mortgage, defendant Craigville Realty Corporation appeals (1) from an order of the Supreme Court, Orange County, dated September 24,1970, which granted plaintiff’s motion for summary judgment against said defendant; (2) from so much of a further order of the same court, dated May 18, 1971, as, on reargument, adhered to the original decision; and (3) from the judgment of said court, dated January 4, 1971, granting plaintiff foreclosure and sale of the property. Appeal from order dated September 24, 1970 dismissed as academic. That order was superseded by the order made on reargument. Order dated May 18, 1971 affirmed insofar as appealed from. Judgment affirmed. A single bill of $10 costs and disbursements is awarded to .plaintiff to cover all the appeals. In our opinion, the record clearly establishes that Samuel Sudler and David S. Steiner had actual and apparent authority to execute and deliver the subject documents and that Craigville accepted the benefits of the substantial sums of money advanced by plaintiff. When plaintiff bank moved for permission to advance moneys to complete the construction, the opposition affidavit made no claim that the subject public record mortgages and consolidation agreement had been executed without Craigville’s authority. Rabin, P. J., Hopkins, Latham, Gulotta and Christ, JJ., concur.